It is fundamental that the judgment or decree of a district court is presumed to be regular and valid and that the burden of establishing error is upon the one who asserts it. (Hill v.Porter, 38 Idaho 574, 223 P. 538.) This court has said that it will not wade through a record and search the law bearing upon the subject to determine if error was committed. (Bain v.Olsen, post, p. 170, 226 P. 668.) In my judgment that is what has been done by the majority. The reasons assigned for reversing the lower court are not before this court. Appellant does not specify as error the giving of the instruction which the majority holds is an incorrect statement of the law. The insufficiency of the evidence to sustain the verdict is not assigned as error; yet the majority hold that there was a failure of proof with respect to the delinquency of taxes. This court has frequently and uniformly refused to consider alleged errors not properly assigned in the brief. (Merrill v. FremontAbstract Co., post, p. 238, 227 P. 34; Morton Realty Co. v.Big Bend I.  M. Co., 37 Idaho 311, 218 P. 433; Hill v.Porter, supra; McDonald v. North River Ins. Co., 36 Idaho 638,213 P. 349; Hurt v. Monumental Mercury Mining Co., 35 Idaho 295,206 P. 184.) I see no reason for departing from the established practice.
I am authorized to say that Chief Justice McCarthy concurs with me in this view.
Petition for rehearing denied. *Page 162